Citation Nr: 0217052	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  00-12 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to revocation of the forfeiture of the 
appellant's right to Department of Veterans Affairs (VA) 
benefits pursuant to the provisions of 38 U.S.C.A. § 6103(a) 
(West 1991).  


WITNESSES AT HEARINGS ON APPEAL

Appellant, E.S., D.G., R.R. and J.R.






ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from December 1941 
to the date of his death in January 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1983 determination of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In April 2001 the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to revocation of forfeiture pursuant to the 
provisions of 38 U.S.C.A. § 6103(a), and remanded the claim 
to the RO for further development and adjudicative action.

The appellant among others provided oral testimony before a 
Hearing Officer at the RO in October 1999 and June 2002, 
transcripts of which have been associated with the claims 
file.

In July 2002 the RO determined that the evidence did not 
warrant reconsideration of the forfeiture declared against 
the appellant pursuant to the provisions of 38 U.S.C.A. 
§ 6103(a).

The case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained.  

2.  The evidence establishes beyond any reasonable doubt 
that appellant knowingly made or caused to be made false or 
fraudulent statements concerning a claim for death benefits 
as the unremarried widow of the veteran.  


CONCLUSION OF LAW

The appellant previously forfeited all rights, claims, and 
benefits under the laws administered by VA and termination 
of her VA benefits was in accordance with VA law and 
regulations.  38 U.S.C.A. §§ 5107, 5112(b)(9) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.500, 3.501, 3.901 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a March 1948 affidavit the appellant notified the RO that 
she had a common law husband, MR, with whom she had been 
living since January 1945.  

In a May 1950 statement the appellant requested retroactive 
death compensation from the time of the veteran's death in 
January 1942 until she began living with MR in January 1945.  




During a June 1950 field examination the appellant and MR 
both testified that they had been living as husband and wife 
since January 1945, and that they had three children.  They 
also testified that they intended to continue living as 
husband and wife.  Two witnesses testified that they and the 
other members of the community considered appellant and MR 
husband and wife.  

In an October 1951 memorandum VA concluded that the 
appellant and MR had conducted themselves in every manner as 
husband and wife.  VA determined that the evidence was 
sufficient to conclude that since January 1945, the 
appellant was no longer the unremarried widow of the 
veteran.  

In a November 1951 statement the appellant indicated that 
she had a pending claim for death compensation based on the 
veteran's active service.  

A review of the record demonstrates that VA in March 1953, 
determined that the appellant was estopped from receiving 
benefits as a survivor as a result of remarriage in January 
1945.  

In an April 1953 statement the appellant stated that, 
although she had lived with her common law husband since 
January 1945, she was not actually married to any person at 
that time.  

In a November 1965 statement the appellant stated that she 
did not contract a marriage with another person.  She 
included a "Marriage Contract" indicating that MR and MS 
were married in April 1943.  


In January 1966 the RO notified appellant that she was not 
entitled to death compensation because she was not 
considered the unremarried widow of the veteran.  She 
responded in February 1966 that she was the unremarried 
widow of the veteran and that she had no marriage contract 
to MR.  The RO responded in March 1966.  The appellant filed 
a similar statement in May 1966 and the RO issued a similar 
response in June 1966.  

In September 1972, the appellant requested that her claim be 
reopened because she no longer had a relationship with MR.  

In February 1973 the RO requested a field examination to 
determine whether the appellant and MR had a marital 
relationship.  

In May 1973 the appellant testified that she and MR were no 
longer living in a marital relationship and that he had left 
her in or about August 1972.  She testified that she had not 
seen him since that time.  She testified that she had not 
lived with any man in a marital relationship or legally 
remarried since that time.  She also testified that she was 
considered the veteran's widow in the community.  Her 
testimony was supported by the testimony of two other 
individuals from the community.  The field examiner stated 
that random interviews with several other community members 
also indicated that the appellant was not living in a 
marital relationship and she was considered the veteran's 
widow.  The field examiner reported that he was unable to 
locate MR.  

The RO requested an additional investigation since appellant 
and MR had four children and had lived together for many 
years.  

In a November 1973 report, the field examiner concluded that 
he could not verify that there was a relationship between 
the appellant and MR.  The field examiner obtained 
depositions and statements from several members of the 
community.  

These witnesses stated that the appellant and MR were not 
living together as husband and wife and that she was 
considered the veteran's widow.  

In January 1974, VA restored the appellant's benefits.  The 
RO determined that the appellant was not living with anyone 
in a relationship which would bar entitlement.  

In September 1975, a follow-up investigation was requested 
to again determine the marital status of the appellant.  

The field examiner conducted several depositions and 
interviews.  Two witnesses testified that, although the 
appellant was a widow, she was living in a husband and wife 
relationship with MR since 1945, and this had continued 
until the present.  They testified that the appellant and MR 
openly and publicly held themselves as married and were 
considered by the community as husband and wife.  Three 
other witnesses stated that the appellant and MR were never 
separated.  They stated that MR would not stay in the house 
for long periods.  They stated that MR would arrive late at 
night and leave early in the morning in order to conceal the 
fact that they were living as husband and wife.  They stated 
that this had occurred since the appellant filed her claim 
to receive VA benefits as the unremarried widow of the 
veteran.  The appellant testified that she was not living in 
a marital relationship with MR.  She testified that she had 
not seen him since their separation and she did not know 
where he lived.  

In the November 1975 field examination report the field 
examiner stated that all the witnesses except for the 
appellant appeared sincere and truthful.  He stated that the 
appellant was evasive and uncooperative, and she appeared 
untruthful.  He also stated that he could not locate MR even 
though witnesses had seen him in the population.  He 
concluded that MR was deliberately avoiding contact.  

Following receipt of the November 1975 field investigation 
report, which contained numerous depositions and summaries 
of interviews which were conducted, the RO, in January 1976, 
concluded that the appellant knowingly and with intention to 
secure benefits, did furnish false and fraudulent evidence 
of unremarried status for the purpose of having her benefits 
restored.  The RO found that there was convincing evidence 
which demonstrated that the appellant's established 
relationship with MR had not ended.  The RO recommended that 
the matter be referred to the Director of the Compensation 
and Pension Service for forfeiture consideration.  
Subsequently, the VA terminated that appellant's status as a 
widow of the veteran as of September 1972.  

In support of her claim, the appellant, in February 1976, 
submitted numerous letters and affidavits from various 
individuals who stated that the appellant and MR were not 
living together.  The appellant also submitted a letter from 
the local civil registrar which indicated that the marriage 
of MR and MS had taken place in April 1943.  

Following receipt of the appellant's information, the RO 
again requested that an additional field examination be 
performed.  The field examiner once again conducted numerous 
interviews and took several depositions in May 1976.  

One deponent, who personally knew the appellant and MR, 
testified that the appellant and MR had been living as 
husband and wife since 1945.  He testified that he had 
spoken with the appellant and MR at their home three days 
earlier and that they had never been separated.  One 
deponent stated that, since his November 1975 testimony, he 
had not seen MR going to the house.  One deponent testified 
that the appellant and MR had been living as husband and 
wife since 1945 and had never been separated.  He testified 
that he had seen the appellant and MR pass by his home one 
month earlier.  

Two other deponents also testified that the appellant and MR 
had been living as husband and wife for many years and had 
never been separated.  One of these deponents testified that 
he had seen them together in their home and in public.  He 
testified that he had seen them in their home one day 
earlier.  One witness, who previously provided testimony, 
again stated that the appellant and MR were considered 
husband and wife and had never separated.  He stated that he 
last saw MR leaving the home about three days earlier.  A 
local physician stated that he had been treating FA, who 
provided testimony in November 1973, for ten years.  He 
related her physical and mental condition.  He stated that 
FA had a poor memory and had become senile approximately 
three to five years earlier.  

The appellant testified that she and MR separated in 1972 
and were not living as husband and wife.  She denied the 
testimonial accounts of the other witnesses and deponents.  
MR testified that he separated from the appellant in 1972 
and they had not lived as husband and wife since that time.  
He denied the testimonial accounts of the other witnesses 
and deponents.  The appellant's sister-in-law testified that 
the appellant and MR were separated but could not recall the 
date or reason for their separation.  

In August 1976, the RO found that the evidence established 
beyond a reasonable doubt that the appellant had knowingly 
and intentionally presented or caused to be furnished 
materially false and fraudulent statements and evidence in 
support of her claim for death benefits as the unremarried 
widow of the veteran by misrepresenting her true marital 
status.  

The RO concluded that the appellant had committed fraud in 
her statements and had violated the provisions to invoke 
forfeiture under 38 U.S.C. § 3503.  Thereafter, the 
appellant perfected her appeal with regard to forfeiture.  

In its June 1977 decision, the Board noted that the 
appellant had repeatedly asserted that since her separation 
from MR in mid 1972, she had not been associated with him or 
any other man in an ostensible marital relationship.  The 
Board further indicated that others had submitted 
corroborative affidavits in support of her claim.  

The Board observed that information gathered during the 
course of field examinations, including depositions and 
interviews, constituted overwhelming evidence, which had not 
been overcome by the appellant, to support the conclusion 
that that the appellant had been living in an ostensible 
husband-wife relationship not only on and after January 1, 
1971, but also subsequent to mid 1972 and as late as May 
1976.  The Board indicated that it became apparent that the 
appellant's testimony and affidavit evidence from others in 
support of her claim were materially false for the purpose 
of obtaining death benefits allowance from VA.  The Board 
stated that the forfeiture against the appellant was well 
founded.  

The Board denied the appeal seeking removal of the 
forfeiture under 38 U.S.C.A. § 3503(a).

In a statement dated in October 1978 the appellant stated 
she had been living with her son since January 1976.  She 
stated she changed her residence to erase any suspicion that 
she was living with another man.  

The evidence includes an April 1983 joint affidavit from TO 
and DS.  They stated that the illicit relationship between 
the appellant and a certain man had been terminated long 
ago; therefore, VA benefits should be reinstated because 
there was no ongoing relationship.  

The evidence includes a January 1986 joint affidavit from TO 
and JF.  They stated that MR had left the appellant in 1972 
and had never returned.  

The evidence includes a May 1986 certification from the 
local civil registrar that the appellant and MR had not been 
legally married.  

The evidence includes a May 1986 affidavit from MR, which 
states that although he and the appellant lived together as 
husband and wife, he abandoned the appellant in 1972 and did 
not have a relationship with her since that time.  

The evidence includes a May 1986 affidavit from MR's 
brothers.  They stated that although MR and the appellant 
lived together as husband and wife, MR abandoned the 
appellant in 1972 and did not have a relationship with her 
since that time.

The evidence includes a January 1988 affidavit from FM and 
CF.  They stated that they had known the appellant since 
January 1987.  They stated that the appellant was not 
residing or cohabiting with another man as husband and wife, 
but was living with her son.  

In a January 1988 statement the appellant stated that her 
relationship with MR terminated after the forfeiture of her 
VA benefits in August 1976.  She stated that MR stopped 
coming to her home when she stopped receiving VA benefits 
because he was only interested in her money.  In a February 
1988 statement the appellant stated that she and MR no 
longer had a relationship since he abandoned her in 1972.  

The appellant submitted additional statements to the effect 
that she and MR no longer had a relationship since he 
abandoned her in 1972.  

The evidence includes an August 1988 statement from FR.  He 
stated that MR was a close friend since 1973 and that MR 
permanently lived in another residence since 1975.  The 
appellant also stated that MR had been living at a separate 
residence since 1975.  In several letters she stated that 
her relationship with MR had been terminated in 1975.  

The evidence includes two undated statements from Barangay 
Captains.  They stated that the appellant had been living 
with her son since 1980 because she was separated from MR.  

In a February 1993 statement the appellant stated that her 
illicit relationship with MR was terminated in 1975.  

The evidence includes a certificate signed by 30 individuals 
indicating that the appellant was not residing or cohabiting 
with a man as her illegitimate husband.  

In a September 1996 affidavit the appellant stated that 
since the veteran's death she had never remarried or lived 
with another as husband and wife.  

In a December 1996 affidavit the appellant stated that MR 
had died in August 1994 and she lived alone.  She included a 
copy of MR's death certificate.  

The evidence includes a certificate received in January 
1997, which is signed by residents from the appellant's 
community.  They certify that MR had died and the 
appellant's relationship with MR had terminated a long time 
ago.  

In a December 1996 statement the appellant stated that MR 
died and she had not remarried or lived with another as 
husband and wife.  She argues that her benefits should be 
restored because her remarried status was dissolved by MR's 
death and the relationship had been terminated.  In multiple 
statements dated from March 1997 to December 1997 she stated 
that her relationship with MR was permanently terminated by 
MR's death and she is therefore entitled to reinstatement of 
her VA benefits.  



The evidence includes a July 1997 joint affidavit from MR's 
neighbors.  They state that, although the appellant and MR 
had maintained a relationship, they did not live together 
continuously as common law husband and wife.  

In a June 1999 affidavit the appellant stated she had 
relationships with men after the veteran's death, but did 
not maintain a serious relationship and never lived with 
another man as a common law husband.  She also stated that 
she did not have any children with a man other than her only 
child with the veteran.  In a June 1999 statement the 
appellant stated that MR was her common law husband but he 
had died a long time ago.  

In a July 1999 statement the appellant stated that MR 
abandoned her in 1975 and they had not lived as husband and 
wife since that time.  

At her personal hearing the appellant testified that she did 
not live in a husband and wife relationship with MR.  
Transcript, p. 2 (Oct. 1999).  One witness testified that 
she had known the appellant since 1979 and she did not have 
personal knowledge of the appellant's marital status prior 
to that time.  Tr., pp. 2-3.  Another witness testified that 
she had known the appellant since 1971, and that one of the 
appellant's neighbors had fabricated the story that she had 
been living with MR in a husband and wife relationship.  
Tr., p. 4.  She testified that she knew this because the 
appellant's neighbors, who were the appellant's relatives, 
were also her friends.  Tr., p. 5.  She testified that MR 
had only been going to the appellant's home at night when he 
needed something.  Tr., p. 4.  

In a November 1999 affidavit the appellant stated that she 
did not live with MR as husband and wife.  She stated he 
forced her to have sexual relations at gunpoint.  

The evidence includes a November 1999 certification signed 
by residents of the appellant's community.  They state that 
appellant and MR did not live as husband and wife, but they 
only met at nighttime for sexual relations.  They also state 
that MR carried a firearm in order to threaten the appellant 
into having sexual relations.  

In a May 2000 affidavit the appellant stated that she did 
not live with MR as husband and wife.  She stated he forced 
her to have sexual relations at gunpoint and then he had 
left.  

In a May 2001 Motion for Reconsideration the appellant 
stated that she was a victim of passion because she fell in 
love with MR.  She stated that they were neither married nor 
lived together permanently but were only sweethearts.  

The evidence includes a certification signed by residents of 
her community, which was received in June 2001.  They state 
that the appellant has no husband and is not living with 
another man as her illegitimate husband.  

At her personal hearing one of the appellant's witnesses 
testified that he had no knowledge of her marital status 
following the veteran's death.  Transcript, pp. 2, 6 (June 
2002).  The other witness testified that the appellant did 
not remarry or enter into a marital relationship after the 
veteran's death and he had no knowledge of her cohabiting 
with another man after the veteran's death.  Tr., p. 3.  

He then testified that he knew the appellant and MR had been 
living together as husband and wife and had children, but 
without the benefit of marriage.  Tr., p. 4.  He testified 
that it was general knowledge in the community that they 
were living together as husband and wife.  Tr., pp. 4-5.  
The appellant testified that, although she and MR had four 
children, they did not live together permanently.  Tr., pp. 
7, 9.  




Criteria

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or 
in any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary (except laws 
pertaining to insurance benefits) shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  38 U.S.C.A. § 6103.  The language of section 
6103 plainly states that a person who commits fraud in 
connection with his or her claim or award of benefits, loses 
all rights, claims, and benefits.  Trilles v. West, 13 Vet. 
App. 314, 322 (2000).

Fraud is defined by VA regulation as an act committed when a 
person knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or 
in any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the VA (except laws relating 
to insurance benefits).  Any person who commits fraud 
forfeits all rights to benefits under all laws administered 
by the VA other than laws relating to insurance benefits.  
38 C.F.R. § 3.901.  

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000).  The United States Court of Appeals for 
Veterans Claims (CAVC) has stated that such a standard of 
proof is much higher than the typical claims adjudication 
standard.  

In Trilles, 13 Vet. App. at 327, the CAVC pointed out that 
the "beyond a reasonable doubt" standard is a higher 
standard of proof than the "clear and unmistakable evidence 
(obvious or manifest)" standard required to rebut the 
presumption of aggravation under 38 C.F.R. § 3.306(b) or the 
"clear and convincing evidence" standard set forth at 38 
C.F.R. § 3.343(c) required to show actual employability in 
reducing a rating of 100 percent.  

The CAVC has held that a declaration of forfeiture may be 
revoked upon the presentment of new and material evidence or 
revised based on a finding of clear and unmistakable error 
in the original forfeiture decision.  Trilles, supra.  

The Board must then determine whether the evidence 
establishes "beyond a reasonable doubt" that the claimant 
knowingly made or caused to be made false or fraudulent 
statements concerning a claim for benefits.  The 
determination of whether the appellant knowingly submitted 
false or fraudulent evidence to VA is a question of fact.  
See Macarubbo v. Gober, 10 Vet. App. 388 (1997).  


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  



The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The Court of Appeals for the Federal Circuit (CAFC) recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, it stated that it was 
not deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to 
substantiate her claim.  She has been provided with notice 
of the requirements for reopening the prior final Board 
decision and for revocation of the forfeiture of her VA 
benefits in the May 2000 statement of the case (SOC), the 
April 2001 Board decision and the July 2002 supplemental 
statement of the case (SSOC) rating decisions, which also 
provided her with a rationale explaining why the evidence 
did not allow for revocation of the forfeiture.  

In April 2001 the Board notified the appellant of the 
passage of the VCAA.  In June 2001 the RO notified the 
appellant of the passage of the VCAA.  The RO again provided 
appellant notice of what is required to substantiate her 
claim.  The RO notified the appellant as to which evidence 
was to be provided by her and which was to be provided by 
VA, and it notified her that she could submit evidence 
herself or have the RO obtain it for her.  Such notice 
satisfies the duty to notify requirement.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the July 2002 SSOC the RO adjudicated this claim under 
the VCAA.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including relevant 
evidence adequately identified by her as well as authorized 
by her to be obtained.  

In particular, the evidence includes multiple deposition 
transcripts and statements from field examinations that 
address the appellant's marital status following the 
veteran's death and after her death benefits had been 
restored.  The appellant has submitted evidence in support 
of her claim, which include statements, affidavits and 
testimony from members of her community.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  


Revocation of the Forfeiture

After careful review of the facts in this case, the Board 
finds that the evidence of record clearly establishes, 
beyond any reasonable of doubt, that the appellant committed 
fraud by obtaining restoration of her VA death benefits, 
effective September 18, 1972, through the use of false 
representations and the intentional concealment of relevant 
facts.  

Specifically, the record clearly shows that, in August 1976, 
the Director of VA's Compensation and Pension Service 
decided that, beyond a reasonable doubt, the appellant had 
knowingly, intentionally, and deliberately made and/or 
submitted materially false and fraudulent statements and 
evidence in support of her 1972 claim for restoration of 
death benefits as the unremarried widow of the veteran in 
violation of 38 U.S.C.A. § 6103(a) (formerly 38 U.S.C. § 
3503(a)).  Thus, it was determined that she had forfeited 
all rights, claims, and benefits under the laws administered 
by VA.  The Board upheld revocation of the forfeiture in 
June 1977.  

The evidence dated prior to the appellant's application for 
reinstatement of VA death benefits clearly and unambiguously 
establishes that she began living with MR as husband and 
wife since 1945.  In a March 1948 affidavit the appellant 
notified the RO that she had a common law husband, MR, with 
whom she had been living since January 1945.  In a May 1950 
statement the appellant requested retroactive death 
compensation from the time of the veteran's death in January 
1942 until she began living with MR in January 1945.  

More importantly, during a June 1950 field examination the 
appellant and MR both testified that they had been living as 
husband and wife since January 1945 and that they had three 
children.  They also testified that they intended to 
continue living as husband and wife.  Two witnesses 
testified that they and the other members of the community 
considered appellant and MR husband and wife.  The evidence 
shows that appellant and MR conducted themselves in every 
manner as husband and wife, which was sufficient to conclude 
that since January 1945 the appellant was no longer the 
unremarried widow of the veteran.  

The evidence also establishes that in statements made prior 
to her application for reinstatement of benefits, she did 
not deny that she was living as husband and wife with MR, 
but only that they were not contractually married.  In an 
April 1953 statement the appellant stated that, although she 
had lived with her common law husband since January 1945, 
she was not actually married to any person at that time.  
She filed similar statements in 1966.  In fact, the evidence 
produced by the appellant shows they were unable to 
officially marry because, although he was separated and 
living with the appellant as husband and wife, MR remained 
legally married to another woman.  In November 1965 the 
appellant submitted a "Marriage Contract" indicating that MR 
and MS were married in April 1943.  

It is only after having been notified that she was no longer 
entitled to VA death benefits because of her marital status 
that she requested reinstatement based on the allegation 
that she no longer had a relationship with MR.  In September 
1972, the appellant requested that her claim be reopened 
based on the fact she no longer had a relationship with MR.  

The evidence submitted or obtained in connection with her 
application for restoration of benefits included the 
appellant's sworn testimony, and testimony and statements 
from other members of the community.  

In May 1973 the appellant testified that she and MR were no 
longer living in a marital relationship and that he had left 
her in or about August 1972.  She testified that she had not 
seen him since that time.  She testified that she had not 
lived with any man in a marital relationship or legally 
remarried since that time.  She also testified that she was 
considered the veteran's widow in the community.  Her 
testimony was supported by the testimony of two other 
individuals from the community.  The field examiner stated 
that random interviews with several other community members 
also indicated that the appellant was not living in a 
marital relationship and she was considered the veteran's 
widow.  The field examiner reported that he was unable to 
locate MR.  The basis for the separation between the 
appellant and MR was an apparent quarrel over the sale of 
their vehicle.  

In a November 1973 report, the field examiner concluded that 
he could not verify that there was a relationship between 
the appellant and MR.  The field examiner obtained 
depositions and statements from several members of the 
community.  These witnesses stated that the appellant and MR 
were not living together as husband and wife and that she 
was considered the veteran's widow.  

The Board notes that the above evidence does not appear 
materially false or fraudulent because the time and 
circumstances under which MR left the home in about 1972 was 
corroborated by several witnesses who had no pecuniary 
interest in the case.  However, this does not end the matter 
because the evidence shows that at some later point in time, 
MR returned and they resumed living as husband and wife.  
The overwhelming evidence shows that they behaved in such a 
manner as to intentionally mislead others into believing 
they were no longer living as husband and wife in order for 
the appellant to continue receiving VA death benefits as the 
widow of the veteran.  In fact, the RO requested a follow-up 
investigation since appellant and MR had four children and 
had lived together for many years.  Consequently, the 
possibility of reconciliation was not remote.  

The field examiner conducted several depositions and 
interviews.  Two witnesses testified that, although the 
appellant was a widow, she was living in a husband and wife 
relationship with MR since 1945 and this had continued until 
the present.  They testified that the appellant and MR 
openly and publicly held themselves as married and were 
considered by the community as husband and wife.  Three 
other witnesses stated that the appellant and MR were never 
separated.  They stated that MR would not stay in the house 
for long periods.  They stated that MR would arrive late at 
night and leave early in the morning in order to conceal the 
fact that they were living as husband and wife.  They stated 
that this had occurred since the appellant filed her claim 
to receive VA benefits as the unremarried widow of the 
veteran.  The appellant testified that she was not living in 
a marital relationship with MR.  She testified that she had 
not seen him since their separation and she did not know 
where he lived.  

In the November 1975 field examination report the field 
examiner stated that all the witnesses except for the 
appellant appeared sincere and truthful.  He stated that the 
appellant was evasive and uncooperative and she appeared 
untruthful.  He also stated that he could not locate MR even 
though witnesses saw him in the population.  He concluded 
that MR was deliberately avoiding contact.  

Following receipt of the November 1975 field investigation 
report, which contained numerous depositions and summaries 
of interviews which were conducted, the RO, in January 1976, 
concluded that the appellant knowingly and with intention to 
secure benefits did furnish false and fraudulent evidence of 
unremarried status for the purpose of having her benefits 
restored.  The RO found that there was convincing evidence 
which established that the appellant's established 
relationship with MR had not ended.  The RO recommended that 
the matter be referred to the Director of the Compensation 
and Pension Service for forfeiture consideration.  
Subsequently, the VA terminated the appellant's status as a 
widow of the veteran as of September 1972.  

The RO again requested that an additional field examination 
be performed.  The field examiner once again conducted 
numerous interviews and took several depositions in May 
1976.  

One deponent, who personally knew the appellant and MR, 
testified that the appellant and MR had been living as 
husband and wife since 1945.  He testified that he had 
spoken with the appellant and MR at their home three days 
earlier and that they had never been separated.  One 
deponent stated that, since his November 1975 testimony, he 
had not seen MR going to the house.  One deponent testified 
that the appellant and MR had been living as husband and 
wife since 1945, and had never been separated.  

He testified that he had seen the appellant and MR pass by 
his home one month earlier.  Two other deponents also 
testified that the appellant and MR had been living as 
husband and wife for many years, and had never been 
separated.  One of these deponents testified that he had 
seen them together in their home and in public.  He 
testified that he had seen them in their home one day 
earlier.  One witness, who previously provided testimony, 
again stated that the appellant and MR were considered 
husband and wife and had never separated.  He stated that he 
had last seen MR leaving the home about three days earlier.  

The appellant testified that she and MR separated in 1972 
and were not living as husband and wife.  She denied the 
testimonial accounts of the other witnesses and deponents.  
MR testified that he separated from the appellant in 1972 
and they had not lived as husband and wife since that time.  
He denied the testimonial accounts of the other witnesses 
and deponents.  The appellant's sister-in-law testified that 
the appellant and MR were separated but could not recall the 
date or reason for their separation.  

In August 1976, the RO found that the evidence established 
beyond a reasonable doubt that the appellant had knowingly 
and intentionally presented or caused to be furnished 
materially false and fraudulent statements and evidence in 
support of her claim for death benefits as the unremarried 
widow of the veteran by misrepresenting her true marital 
status.  The RO concluded that appellant committed fraud in 
her statements and violated the provisions to invoke 
forfeiture under 38 U.S.C. § 3503.  Thereafter, the 
appellant perfected her appeal with regard to forfeiture.  

As will be shown by the remaining evidence, the appellant's 
sworn testimony in November 1975 and May 1976 was knowingly, 
intentionally and deliberately made, and materially false 
and fraudulent beyond a reasonable doubt in an effort to 
maintain entitlement to VA death benefits as the unremarried 
widow of the veteran in violation of 38 U.S.C.A. § 6103(a) 
(formerly 38 U.S.C. § 3503(a)).  The appellant's statements 
and affidavits as well as the statements, affidavits and 
certifications of members of her community in support of her 
claim that she remained the unremarried widow of the veteran 
are untrustworthy and not credible because they contain 
inconsistent histories.  The appellant provided these 
inconsistent histories.  They are entitled to no probative 
value.  

For example, in a January 1988 statement the appellant 
stated that her relationship with MR terminated after the 
forfeiture of her VA benefits in August 1976.  She stated 
that MR stopped coming to her home when she stopped 
receiving VA benefits because he was only interested in her 
money.  This is in direct opposition to her prior sworn 
testimony, which was made in order to continue receiving VA 
benefits.  Thereafter, she issued contradictory statements 
beginning in February 1988 that she and MR no longer had a 
relationship since he abandoned her in 1972.  In several 
other statements, including a February 1993 statement and a 
July 1999 statement, the appellant stated that MR abandoned 
her in 1975 and they did not live as husband and wife since 
that time.  

By her own statements she acknowledged that she was living 
as husband and wife with MR at the time she provided sworn 
testimony in November 1975 and May 1976.  She knowingly, 
intentionally and deliberately offered materially false and 
fraudulent testimony in an effort to maintain entitlement to 
VA death benefits as the unremarried widow of the veteran.

Subsequently, in a June 1999 affidavit the appellant stated 
she had relationships with men after the veteran's death but 
did not maintain a serious relationship and never lived with 
another man as a common law husband.  In fact, she also 
stated that she did not have any children with a man other 
than her only child with the veteran.  This is absolutely 
false as the probative evidence, including her own 
admissions, shows that four children were born and raised as 
a result of their relationship.  

Thereafter, in a November 1999 affidavit and a May 2000 
affidavit, the appellant stated that she did not live with 
MR as husband and wife.  She stated he forced her to have 
sexual relations at gunpoint.  In her May 2001 Motion for 
Reconsideration, the appellant stated that she was a victim 
of passion because she had fallen in love with MR.  She 
stated that they were not married or lived together 
permanently but were only sweethearts.  There are yet 
additional examples of the appellant's continued fabrication 
of the events that occurred between September 1972 until her 
right to VA benefits were revoked in August 1976.  

This demonstrates a continued pattern of false, 
contradictory and misleading statements in order to maintain 
VA death benefits as the unremarried widow of the veteran.  
The Board also notes that the November 1999 certification 
signed by residents of her community, stating that appellant 
and MR did not live as husband and wife, but they only met 
at nighttime for sexual relations because MR threatened her 
with a firearm, has absolutely no value.  

None of these witnesses acknowledged having witnessed such 
events.  In fact, several of these residents had already 
submitted or signed statements regarding the appellant's 
history with MR that is inconsistent with this statement.  

The Board also finds that there have been numerous 
statements submitted and testimony provided that have no 
probative value because they are not relevant to the issue 
on appeal.  

The January 1988 affidavit from FM and CF indicates only 
that they had known the appellant since January 1987 and she 
was not residing or cohabiting with another man as husband 
and wife at that time, but was living with her son.  The two 
undated statements from Barangay Captains indicate that the 
appellant had been living with her son since 1980 because 
she was separated from MR.  The certificate signed by 30 
individuals indicates that the appellant was not residing or 
cohabiting with a man as her illegitimate husband.  

In affidavits dated in September 1996, December 1996, and 
June 1999 statements the appellant argued that since the 
veteran's death in August 1994 she had never remarried or 
lived with another as husband and wife.  She argues that her 
benefits should be restored because her remarried status was 
dissolved by MR's death and the relationship had been 
terminated.  In multiple statements dated from March 1997 to 
December 1997, the appellant stated that her relationship 
with MR was permanently terminated by MR's death and she is 
therefore entitled to reinstatement of her VA benefits.  A 
January 1997 certificate, which is signed by residents from 
the appellant's community, certifies that MR had died and 
the appellant's relationship with MR terminated a long time 
ago.  A July 1997 joint affidavit from MR's neighbors states 
that, although the appellant and MR had maintained a 
relationship, they did not live together continuously as 
common law husband and wife.  


Finally, the evidence includes a certification signed by 
residents of her community, which was received in June 2001.  
They state that the appellant has no husband and is not 
living with another man as her illegitimate husband.  

All of the above evidence pertains to the marital 
relationship between the appellant and MR subsequent to the 
August 1976 forfeiture decision.  This evidence is not 
related to the issue whether the appellant knowingly and 
intentionally submitted or caused to be submitted false and 
fraudulent evidence concerning her claim for death benefits 
as the unremarried widow of the veteran.  Consequently, this 
evidence is irrelevant to the issue on appeal and has no 
probative value.  

Finally, at her personal hearing the appellant testified 
that she did not live in a husband and wife relationship 
with MR.  Tr., p. 2 (Oct. 1999).  This is inconsistent with 
the previous evidence from the appellant and is not credible 
and without value.  One witness testified that she has known 
the appellant since 1979 and she did not have personal 
knowledge of the appellant's marital status prior to that 
time.  Tr., pp. 2-3.  At her second personal hearing one of 
the appellant's witnesses testified that he had no knowledge 
of her marital status following the veteran's death.  Tr., 
pp. 2, 6 (June 2002).  

The other witness testified that the appellant did not 
remarry or enter into a marital relationship after the 
veteran's death and he had no knowledge of her cohabiting 
with another man after the veteran's death.  Tr., p. 3.  He 
then testified that he knew the appellant and MR had been 
living together as husband and wife and had children, but 
without the benefit of marriage.  Tr., p. 4.  He testified 
that it was general knowledge in the community that they 
were living together as husband and wife.  Tr., pp. 4-5.  

The appellant testified that, although she and MR had four 
children, they did not live together permanently.  Tr., pp. 
7, 9.  This is not relevant because these witnesses have no 
knowledge of the events between 1972 and 1976.  Furthermore, 
the latter witness offers no testimony as to the appellant's 
relationship with MR between 1972 and 1976.  

Another witness testified that she has known the appellant 
since 1971 and that one of the appellant's neighbors had 
fabricated the story that she had been living with MR in a 
husband and wife relationship.  Tr., p. 4 (Oct. 1999).  She 
testified that she knew this because the appellant's 
neighbors, who were the appellant's relatives, were also her 
friends.  Tr., p. 5.  She testified that MR had only been 
going to the appellant's home at night when he needed 
something.  Tr., p. 4.  

Numerous individuals who were not the appellant's neighbors 
had corroborated the fact that the appellant had been 
engaged in a relationship with MR as husband and wife.  This 
is also inconsistent with the statements made by the 
appellant and MR prior to 1972 and at the time of the events 
in question.  This testimony is so inconsistent with the 
probative evidence that it lacks probative value in this 
case.  

For these reasons the Board finds the evidence establishes 
beyond any reasonable doubt that the appellant knowingly 
made or caused to be made false or fraudulent statements 
concerning a claim for death benefits as the unremarried 
widow of the veteran.  

The Board concludes that the appellant previously forfeited 
all rights, claims, and benefits under the laws administered 
by VA and termination of her VA benefits was in accordance 
with VA law and regulations.  38 U.S.C.A. §§ 5107, 
5112(b)(9) (West 1991); 38 C.F.R. §§ 3.500, 3.501, 3.901 
(2002).


ORDER

The appellant has forfeited her rights to VA benefits under 
38 U.S.C.A. § 6103(a).  The appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

